IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


DANIEL L. SPUCK,                                : No. 25 WM 2022
                                                :
                    Petitioner                  :
                                                :
                                                :
             v.                                 :
                                                :
                                                :
MARY KATHRYN SALYNSKI, ESQUIRE,                 :
                                                :
                    Respondent                  :


                                       ORDER



PER CURIAM

      AND NOW, this 10th day of August, 2022, the Petition for Leave to File Petition for

Allowance of Appeal Nunc Pro Tunc is DENIED.